Citation Nr: 0738308	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-26 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss of 
the right ear. 

2.  Entitlement to a compensable rating for hearing loss in 
the left ear. 

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling.    

4.  Entitlement to a separate rating for tinnitus in each 
ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  

The issues of entitlement to increased ratings for hearing 
loss in the left ear and post-traumatic stress disorder 
(PTSD) addressed in the Remand portion of the decision below 
require additional development and are remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hearing loss in the right ear was 
denied by a rating decision dated in July 1977 and an August 
2000 rating decision denied the veteran's request to reopen 
this claim; the veteran did not perfect an appeal with 
respect to either of these denials.  

2.  Evidence received since the August 2000 rating decision 
raises a reasonable possibility of substantiating the claim 
for service connection for hearing loss in the right ear.  


3.  Hearing loss currently demonstrated in the right ear is 
related to the veteran's military service. 

4.  The veteran withdrew his appeal at a hearing before the 
Board in September 2007, with respect to the issue of 
entitlement to a separate rating for tinnitus in each ear.  


CONCLUSIONS OF LAW

1.  The evidence received since the August 2000 rating 
decision to reopen the claim for service connection for 
hearing loss in the right ear is new and material; thus, this 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  Hearing loss in the right ear was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007). 
 
3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to a separate rating 
for tinnitus in each ear have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, letters dated in March 2003, 
February 2004 and March 2006 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the issues 
adjudicated below, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  New and Material Evidence/Service Connection for Hearing 
Loss in the Right Ear. 

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304.  There are some disabilities, including 
sensorineural hearing loss, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000 or 4000 Hertz, must measure more than 40 decibels, 
or at least 3 of these 5 threshold levels must measure more 
than 25 decibels, or speech recognition must be lower than 94 
percent.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection for hearing loss of the right ear was 
denied by a July 1977 rating decision.  The veteran did not 
perfect an appeal with respect to this denial.  As such, that 
portion of the July 1977 rating decision that denied service 
connection for hearing loss in the right ear is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1977).  The July 1977 rating decision granted service 
connection for hearing loss in the left ear.  Reference was 
made therein to a service medical record from April 1966 
reflecting treatment for missile wounds of the neck and right 
shoulder and complaints of ringing in the ears after a mortar 
exploded in the veteran's bunker.  In this regard, the record 
reflects that the veteran was awarded the Purple Heart.  See 
38 U.S.C.A. § 1154 (West 2002).  The physical examination at 
that time revealed two separate perforations of the right 
tympanic membrane and bleeding in the left tympanic membrane.  

Also referenced in the July 1977 rating decision were service 
medical records in September 1966 reflecting treatment for 
bilateral otitis externa.  The veteran later developed otitis 
media of the left ear during hospitalization from November 
1966 to December 1966 for treatment of burns to the left arm 
and abdomen.  The July 1967 separation examination resulted 
in a diagnosis of high frequency hearing loss in the left 
ear.  An elevated threshold was also demonstrated in the 
right ear at that time as well.  The post service evidence at 
the time of the July 1977 rating decision included reports 
from a VA audiological examination completed in May 1977 that 
revealed high frequency hearing loss for VA purposes in the 
left ear but not the right ear.  

Thereafter, the veteran filed a claim to reopen the issue of 
service connection for hearing loss in the right ear in May 
2000.  This claim was denied by a rating decision dated in 
August 2000.  The veteran did not perfect an appeal with 
respect to this decision.  As such, the August 2000 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  This is the most 
recent final rating decision denying the claim for service 
connection for hearing loss in the right ear on any basis.  
The additional evidence before the RO in August 2000 included 
reports from VA audiometric testing in January 1992 and June 
2000 that revealed bilateral high frequency sensorineural 
hearing loss.  

The evidence submitted to reopen the veteran's claim after 
the August 2000 rating decision includes a report from a July 
2003 VA audiometric examination that revealed a diagnosis in 
pertinent part of moderate sensorineural hearing loss in the 
right ear.  The audiometric findings at that time 
demonstrated hearing loss disability in the right ear.  
38 C.F.R. § 3.385.  When this evidence of a current hearing 
loss disability in the right ear is considered in conjunction 
with the sworn testimony by the veteran at the September 2007 
hearing before the Board asserting that he has had hearing 
problems in the right ear since the documented in-service 
mortar explosion, the Board finds that the additional 
information added to the record since the August 2000 rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for hearing 
loss in the right ear.  As such, the claim is reopened.  

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, there is objective medical evidence 
confirming treatment for the right ear following an in-
service mortar explosion and evidence of an elevated 
threshold in the right ear at service separation; evidence of 
a current hearing loss disability in the right ear as defined 
by VA regulation, and sworn testimony before the Board from 
the veteran asserting that he has had difficulty with hearing 
in the right ear since the in-service mortar explosion.  
Accordingly, resolving all reasonable in favor of the 
veteran, the Board concludes that service connection for 
hearing loss in the right ear is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2007). 

B.  Entitlement to a Separate Rating for Tinnitus in Each Ear 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive 
appeal may be withdrawn at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the veteran or by the authorized representative.  
38 C.F.R. § 20.204.  The veteran withdrew his appeal with 
respect to the issue of entitlement to a separate rating for 
tinnitus in each ear at a hearing before the Board in 
September 2007.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue 
and it is dismissed. 


ORDER

Service connection for hearing loss in the right ear is 
granted.  

The claim for entitlement to a separate rating for tinnitus 
in each ear is dismissed.  



	(CONTINUED ON NEXT PAGE)


REMAND

At the September 2007 hearing before the Board, the veteran 
asserted that his hearing loss in the left ear and symptoms 
of PTSD had worsened since he was last afforded VA 
examinations to assess the severity of these conditions.  As 
such, the Board concludes that VA examinations to determine 
the current severity of the veteran's hearing loss in the 
left ear and symptoms of PTSD are necessary.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As such, this case is 
remanded for the following development: 

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims for increased 
ratings for hearing loss in the left ear 
and PTSD, to include all relevant VA 
treatment records.  The veteran must 
specify the dates and places of all such 
VA treatment.  Based on his response, the 
RO must attempt to procure copies of all 
VA records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
the veteran's PTSD.  The claims files 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  The examiner must state 
whether the veteran's service-connected 
PTSD more nearly approximates a 
disability characterized by:

a.  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.  

b.  Occupational and social impairment, 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

c.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

d.  Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

e.  Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

The examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed. 

3.  The veteran must be afforded a VA 
examination to determine the extent of 
his service-connected hearing loss.  
All pertinent symptomatology and 
findings must be reported in detail.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examination must be conducted pursuant 
to 38 C.F.R. § 4.85 in order to 
establish the current severity of the 
service-connected hearing loss.  As 
such, it must be conducted by a state-
licensed audiologist and include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims that have been 
remanded.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  
In the event that the veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the claims that have been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran in connection with these 
claims, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


